Norton, J.,
Dissenting.-I do not concur in the action of the court in reversing the judgment in this case, inasmuch as it overthrows a rule which has been the accepted law of this State ever since the case of Whitney v. State, 8 Mo. 165, was decided in 1843. It was held in that case, the opinion being rendered by Judge Napton, and concurred in by Judges Scott and Tompkins, that the mere separation of the jury was not sufficient to authorize a reversal of the judgment. This rule was adhered to in the cases of State v. Mix, 15 Mo. 153; State v. Barton, 19 Mo. 227, also in the case of State v. Igo, 21 Mo. 459, where the court was asked to reverse the judgment on the ground that after the jury had retired from the bar to consider of their verdict, one of the j urors was seen on the street, unattended by an officer in conversation with a by-stander, and Judge Leonard; who delivered an able and exhaustive opinion, said that “ the only matter for our judgment is the naked, dry question, whether this separation of the juro’’ from his fellows, is of itself, without anything furthe- ; sufficient ground to set aside the verdict, áud we ' clearly of the opinion that it is not, ' * * • *660court has heretofore acted upon the same principle, and we are not disposed to depart from it. Indeed, we think no other rule could be adopted on the subject, consistent with a proper and efficient administration of the law. When the verdict is such as the court thinks ought to have been rendered upon the law and evidence, and no improper influence has been exerted, in any manner, over the jury, nor any just grounds for suspecting any such influence, it would seem to be but trifling with the administration of the criminal law of the land, to set aside a verdict upon the mere possibility that the jury may have been improperly influenced.”
And in the case of State v. Carlisle, 57 Mo. 102, where the defendant was convicted of murder in the first degree, and the principal objection urged for a reversal of the judgment was based on the ground that the court permitted the jury to separate after they were impanelled, and whilst the evidence was being introduced, this court refused to interfere with the judgment, Judge Wagner observing that “the rule has been consistently acted upon in this State that a mere separation of the jury will not vitiate a verdict unless it be made to appear that the jury has been tampered with, or that they have been guilty of misconduct.” The same doctrine is maintained in the following cases. State v. Harlow, 21 Mo. 446; State v. Brannon, 45 Mo. 330; State v. Matrassey, 47 Mo. 295; State v. Dougherty, 55 Mo. 69 and State v. Bell, 70 Mo. 633. In the last of the above cited cases the opinion was delivered by Napton, J., in which all the judges concurred, and in which the doctrine as announced in the case of State v. Carlisle, 57 Mo. 102, is expressly sanctioned and approved, and the cases of Whitney v. The State, and State v. Igo, supra, are cited in support of the ruling there made.
The case before us does not lose its analogy to the above cited cases simply because the statute requires the jury in a capital case to be kept together. All the cases proceed upon the ground that the separation of the jurors was *661wrongful and unlawful, but that inasmuch as it did not appear that the juror separating himself from his fellows had been tampered with, nor been guilty of other improper conduct, nor subjected to improper influences, the mere separation would not justify a reversal of the judgment in a case when the verdict was supported by the law and evidence. That the evidence fully supports the verdict I think clear, for it is said in the opinion, that the evidence of the defendant who was examined as a witness, did not justify givin g an instruction for murder in the second degree, and the other evidence in the record abundantly sustains the finding.
It is conceded in the above opinion of the court that “ it does not appear that any of the jurors were approached on the subject of the trial, nor is there any ground for a suspicion that they were moved by outside influences,” thus bringing the case directly within the principle announced in the cases cited, all of which the opinion virtually overrules, without the citation of a single authority upon which to base it.